Citation Nr: 0313609	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  95-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to December 
1944.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for a service-connected nervous 
condition.

By rating decision dated in July 1995, the psychiatric 
diagnosis was changed to PTSD and the RO increased the 
evaluation to 30 percent.  Since the increase to 30 percent 
did not constitute a full grant of the benefit sought, the 
claim for a higher rating remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

By rating decision dated in October 1998, the RO granted 
service connection for bilateral hearing loss.  This 
represents a full grant of the benefit sought.  

In a March 18, 1997 decision, the RO denied increased 
evaluations for malaria and frozen feet.  In a VA Form 21-
4138, received on March 27, 1997, the veteran expressed 
disagreement with the Mach 1997 rating decision.  The RO has 
not issued a statement of the case in response to the notice 
of disagreement, and these issues are further addressed in 
the remand portion below.  

This case has previously come before the Board.  In May 2000, 
the Board remanded the case for further development.  In 
January 2003, the Board undertook additional evidentiary 
development in the matter.  The Board is aware of Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (May 1, 2003); 
however, the full grant of the benefit sought contained 
herein obviates the need for a remand.  

In connection with this appeal, the veteran was afforded a 
hearing before a hearing officer at the RO in June 1995.  He 
was afforded a travel board hearing before the undersigned 
Veterans Law Judge in January 2000.  A transcript of each of 
the hearings has been associated with the claims folder.  


FINDING OF FACT

The veteran's PTSD is currently manifested by total 
occupational impairment.


CONCLUSION OF LAW

PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996), and 38 
C.F.R. § 4.130, Diagnostic Code 9411 (effective since 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in February 1995, the veteran reported a 
history of nightmares and disturbing memories.  On 
examination, he replied coherently and reliantly.  No 
suicidal or homicidal ideation was noted.  He was oriented 
times three.  Calculations and similarities were normal.  
Abstractions were impaired.  Affect was appropriate.  Recent 
and remote memory were normal.  The assessment was PTSD.  A 
GAF (global assessment of functioning) score of 35 was 
assigned.  

On VA examination in September 1998, the veteran reported 
that he thought of war all of the time.  He complained of 
recurrent, intrusive thoughts and memories of war, noted to 
play like a movie in his head.  He felt that that he was not 
the same person after returning from service.  

On examination he was cooperative, neatly and casually 
dressed, and his behavior was appropriate.  His speech was 
rapid and tense.  He had difficulty hearing.  The 
organizations of his perceptions seemed to be accurate.  He 
was noted to be restless.  His mood was that of stress, 
tension, and he was agitated.  His affect was restricted.  He 
was oriented times three.  His memory was noted to be normal.  
His expressive ability was very good.  His information was 
noted to be fair.  Calculations were adequate.  Abstractions 
and concentration were good.  Persistence was adequate.  No 
suicidal features were noted and no homicidal features were 
detected.  He was often argumentative and occasionally 
assaultive.  He stated that he did not take anything from 
anybody.  No delusions were noted.  His social interaction 
was noted to be minimal.  

The examiner noted that the veteran did not interact with 
other people due to his argumentative and confrontational 
nature.  The examiner noted that he kept quiet as much as 
possible, but found that he wound up in arguments and fights 
with others, to include his wife.  Adaptation was adequate.  
Interests and activities were noted to be minimal.  Insight 
and judgment were good.  The examiner noted that he tended to 
be obsessional and ruminative about his experiences in combat 
in the form of recurrent, intrusive thoughts.  Rate and flow 
of speech were noted to be quite good.  There were no 
irrelevancies, no illogical statements or obscurities in his 
speech pattern.  No panic attacks were noted.  He was 
moderately depressed.  He did not sleep well.  The relevant 
diagnosis was PTSD.  A GAF score of 60 was assigned.  

In an April 2003 VA opinion, the examiner stated that the C-
file was reviewed.  The veteran complained of chronic, 
debilitating anxiety resulting in somewhat disordered 
thinking, specifically perseverative around the issues of 
combat memories.  He complained of recurrent and intrusive 
distressing recollections and recurrent distressing 
nightmares pertaining to combat.  He experienced intense 
psychological distress and physiological reactivity on 
exposure to internal or external cues noted to symbolize or 
resemble aspects of these combat traumata.  He made 
persistent efforts to avoid thoughts, feelings, and 
conversations associated with combat trauma, as well as 
avoiding activities, places, and people that aroused 
recollection of combat.  He had a markedly diminished 
participation in significant activities, feelings of 
estrangements from others, a restricted range of affect, and 
a sense of a foreshortened future.  Also present were 
multiple persistent symptoms of increased arousal, including 
difficulty staying asleep, resulting in fatigue, 
irritability, with associated outbursts of anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  Feelings of survivor guilt, as well as chronic 
debilitating anxiety, were noted.  

The examiner stated that the veteran's severe exposure to 
heavy combat as part of a ranger battalion had resulted in 
severe levels of PTSD.  He stated that such had caused the 
veteran to develop a thought disorder, which impaired his 
ability to coherently communicate.  The veteran was noted to 
be perseverative around memories of heavy combat exposure.  
No psychotic symptoms were detected.  He denied suicidal or 
homicidal thoughts.  He was irritable and inappropriate to 
situations.  His ability to maintain personal hygiene was 
intact.  He was oriented times three.  He had some short-term 
memory deficits.  The examiner noted that obsessive or 
ritualistic behavior did not interfere with routine 
activities.  His speech was rambling, pressured, and 
perseverative, noted to indicate some degree of thought 
disorder.  No panic attacks were noted.  He had chronic 
severe anxiety and periodic moderate depression.  Impaired 
impulse control was noted.  A sleep impairment leading to 
fatigue was noted.  

In summary, the examiner stated that the veteran suffered 
from severe PTSD.  He stated that he was not capable of 
working due to the severity of combat-related PTSD.  There 
was serious impairment in social functioning as a result of 
chronic PTSD.  The diagnosis was PTSD.  A GAF score of 40 was 
assigned.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
The Board notes that any defect in the VA's duty to notify 
and assist the veteran is rendered moot, as the claim is 
herein granted.  

Analysis

The veteran filed his claim for an increased rating for PTSD 
in September 1993.  The criteria for mental disorders were 
amended in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of a mental disorder 
met one of the three criteria (of the old criteria), a 100 
percent rating was required.  The old criteria for a 
disability evaluation of 100 percent are as follows:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1996).  

The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since the 
veteran meets at least one of the three criteria for a 100 
percent evaluation.  The evidence establishes that the 
veteran is demonstrably unable to obtain or retain employment 
or is socially isolative. Thus, in accordance with Johnson, 
supra, the Board grants an evaluation of 100 percent for the 
veteran's PTSD.  Johnson, 7 Vet. App. at 99.

An evaluation of 100 percent is supported by the whole of the 
GAFs that have been reported during the pendency of this 
appeal.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is also evidence.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  In this case, although the GAF 
scores have ranged from 35 to 60, the Board must review the 
matter with a longitudinal perspective.  In February 1995, 
his GAF was 35.  In April 2003, his GAF was 40.  The Board 
notes that the September 1998 VA examiner who entered the GAF 
score of 60 did not review the C-file.  Overall, the records 
reflect that the GAFs have been indicative of serious 
impairment.  The April 2003 VA examiner specifically stated 
that the veteran was not employable as a result of his PTSD.  
Accordingly, the Board finds that a 100 percent rating is 
warranted for PTSD.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In March 1997, the veteran filed a notice of disagreement 
with respect to the March 1997 rating decision, which denied 
an increased evaluations for malaria and frozen feet.  The RO 
has not issued a statement of the case in response to the 
notice of disagreement, and this issue must be remanded to 
the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105(West 1991); see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process) see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this matter is remanded for the following:

The RO should issue a statement of the 
case on the issues of entitlement to 
increased evaluations for malaria and 
frozen feet.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

